Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-18 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
	The Drawings dated 02/03/2021 have been approved.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tapily et al. (2019/0295870) in view of Bower et al. (2017/0207193).
Tapily discloses a substrate processing tool (title) for selective deposition of dielectrics and metals on specific substrates (0003).  In one embodiment, a substrate 200 contains a metal layer 206 on a surface and a dielectric layer 204 on a different portion of the surface (0021 and Figure 2A).  A self-assembled monolayer 208 is formed on the metal layer 206 (0031-0032 and Figure 2B) followed by forming a metal oxide layer 210 on the dielectric layer 204 by atomic layer deposition using alternating exposures of a metal-containing precursor and an oxidizer (0033 and Figure 2C).  However, the reference fails to teach a reducing gas to reduce an oxide film.
Bower teaches using a reducing gas to remove oxide (0398) in a selective deposition process (0425).  It would have been obvious to use a reducing gas in the process of Tapily with the expectation of success depending on the desired final product because Bower teaches of using a reducing gas in a selective deposition process.
Regarding claim 2, Bower teaches of using a reducing gas to remove oxide (0398) which is after the oxidizer is used.
Regarding claim 3, Tapily teaches aluminum (0021).

Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tapily et al. (2019/0295870) in view of Bower et al. (2017/0207193) and further in view of Sharma et al. (2019/0017170).  The combination of Tapily/Bower fails to teach trimethylaluminum.
Sharma teaches passivation against vapor deposition (title) during a selective deposition process using self-assembled monolayers (abstract) in which trimethyl aluminum is used as an 
Regarding claim 5, Tapily teaches oxygen (0027).
Regarding claim 6, Tapily teaches hydrogen (0027).
Regarding claim 7, Tapily teaches isopropyl alcohol (0027).
Regarding claim 8, Tapily teaches thiol (0030).
Regarding claim 9, Tapily teaches removing the SAM (0036-0038). 
Regarding claim 10, Tapily teaches removing the oxide film before the SAM (0036).
Regarding claim 11, Tapily teaches aluminum (0021).
	
Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tapily et al. (2019/0295870) in view of Bower et al. (2017/0207193) and further in view of Marsh et al. (2012/0052681).  The combination of Tapily/Bower fails to teach hafnium and a hafnium precursor.
Marsh teaches selective deposition by forming a metal by ALD (abstract) using tetrakis(dimethylamino)hafnium as a precursor (0025).  It would have been obvious to utilize tetrakis(dimethylamino)hafnium as a precursor in the combination with the expectation of obtaining a hafnium layer because Marsh teaches using  teaches of using tetrakis(dimethylamino)hafnium as a precursor.
Regarding claim 13, Marsh teaches tetrakis(dimethylamino)zirconium (0025).
Regarding claim 14, Tapily teaches oxygen (0027).
Regarding claim 15, Tapily teaches hydrogen (0027).
Regarding claim 16, Tapily teaches thiol (0030).
Regarding claim 17, Tapily teaches removing the SAM (0036-0038). 
Regarding claim 18, Tapily teaches removing the oxide film before the SAM (0036).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        03/05/2022